           Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.1 Page 1 of 12
AO I06 (Rev. 06/09) Application for a Search Warrant



                                      UNITED STATES DISTRICT                                  Co          T
                                                                     for the
                                                         Southern District of California
                                                                                                                         AUG 21, 2019
              In the Matter of the Search of                            )                                   CU:.'iK u;; !..JIS I hiC ! COUFH
         (Briefly describe the property to be searched                  )                               SOUTl-'EH'.~ :JIS 1H:C 1 0" C,,Llf'ORNIA
          or identify the person by name and address)                                                   BY                                r>:'PUTY
                                                                        )           Case No.
                                                                        )
                 Samsung Model SM-J810M
                   IMEI: 359215092837757                                )                                           '19MJ
                                                                        )

                                             APPLICATION FOR A SEARCH WARRANT
        1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-1.

located in the     --------
                           Southern               District of   ------------
                                                                            California             , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                        Offense Description
        21 U.S .C. 952 and 960                     Importation of Controlled Substances



         The ~pplication is based on these facts:
        See Affidavit of HSI Special Agent Christina Johnson, which is hereby incorporated by reference and made part
        hereof.

           ~ Continued on the attached sheet.
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days:                     -----
                                                                                                                             ) is requested
             under 18 U.S.C . § 3103a, the basis of which is set forth on e ached sh




                                                                                         Christina Johnson , HSI Special Agent
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                    Judge 's signature

City and state: San Diego, CA                                                     Hon . Bernard G. Skomal, U.S . Magistrate Judge
                                                                                                  Printed name and title
        Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.2 Page 2 of 12




 1                                        AFFIDAVIT
 2         I, Christina Johnson, Special Agent with the United States Department of
 3 Homeland Security (DHS), Immigration and Customs Enforcement (ICE), Homeland
 4 Security Investigations (HSI), being duly sworn, hereby state as follows:
 5                                     INTRODUCTION
 6         1.     This affidavit supports an application for a warrant to search the following
 7 electronic devices:
                         Samsung Model SM-J810M
 8
                         IMEI:359215092837757
 9                       (Target Device 1); and
10
                         Huawei Model DRA-LX3
11                       IMEI: 868169032784609
                         SIM: 8952050001822267929P
12
                         (Target Device 2) (collectively, the Target Devices)
13
     as described in Attachments A-1 and A-2 (incorporated herein by reference), and seize
14
     evidence of crimes, specifically, violations of Title 21, United States Code, Section( s)
15
     952 and 960. This search supports an investigation of SAUL MEZA VELOZ for the
16
     crimes mentioned above. A factual explanation supporting probable cause follows.
17
            2.    The Target Devices were seized from a vehicle driven by VELOZ on July
18
     26, 2019, at the time of his arrest at the Otay Mesa, California Port of Entry (POE), as
19
     he attempted to smuggle cocaine into the United States. The Target Devices are
20
     currently in the possession of the Department of Homeland Security and are presently
21
     stored at 880 Front Street, Ste 3200, San Diego, California 92101.
22
            3.    Based upon my experience and training, and all the facts and opinions set
23
     forth in this Affidavit, I believe that there is probable cause to believe that a search of
24
     the Target Devices as described in Attachments A-1 and A-2 will produce evidence of
25
     the aforementioned crimes, as described in Attachment B.
26
            4.    The information contained in this affidavit is based upon my experience
27
     and training, consultation with other federal, state, and local law enforcement agents.
28
     The evidence and information contained herein was developed from interviews and my
                                                 1
       Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.3 Page 3 of 12




 1 review of documents and evidence related to this case. Because this affidavit is made
 2   for the limited purpose of obtaining a search warrant for the Target Devices, it does
 3   not contain all of the information known by me or other federal agents regarding this
 4   investigation, but only contains those facts believed to be necessary to establish
 5   probable cause. Dates, times, and amounts are approximate.
 6                            EXPERIENCE AND TRAINING
 7           5.   I am a law enforcement officer of the United States within the meaning of Title
 8 18, United States Code, Section 2510(7), who is empowered by law to conduct
 9 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
10 Code, Section 2516. I am cross-designated and have the authority to conduct Title 21
11 investigations and enforcement activities. I have been involved with investigations for Title
12 21 offenses and am familiar with the Interagency Cooperation Agreement between the U.S.
13 Drug Enforcement Administration (DEA) and ICE. I am also a federal law enforcement
14 officer within the meaning of Rule 41(a)(2)(C) of the Federal Rules of Criminal Procedure.
15 I am authorized under Rule 41(a) to make applications for search and seizure warrants and
16 to serve arrest warrants. I also am authorized to investigate violations of laws of the United
17 States.
18           6.   I am a Special Agent (SA) with ICE, HSI, and have been so employed since
19 May 2003.       My duties include, among others, investigating the trafficking of illicit
20 controlled substances and the importation and distribution of illegal substances.
21           7.   I am a graduate of the Federal Law Enforcement Training Center at Glynco,
22 Georgia where I received training in a wide-range of subject areas including narcotics
23 trafficking.   Since graduating, I have participated in and conducted investigations of
24 violations of various state and federal criminal laws, including unlawful possession with
25 intent to distribute controlled substances, distribution of controlled substances, use of
26 communication facilities to commit narcotics offenses, importation of controlled
27 substances, conspiracy to import, possess and distribute controlled substances, all in
28 violation of federal narcotics laws. These investigations resulted in arrests of individuals

                                                2
        Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.4 Page 4 of 12




 1 who imported, smuggled, received and distributed controlled substances, including cocaine,
 2 heroin, methamphetamine, and marijuana. Through these investigations, my experience,
 3 and training, as well as discussing the methods and practices of narcotics traffickers with
 4 numerous law enforcement officers and confidential sources, I have become familiar with
 5 the operations of drug trafficking organizations in the United States and Mexico.
 6         8.      I have also spoken with other agents about their experiences and the results of
 7 their investigations and interviews. I have become knowledgeable of the methods and
 8 modes of narcotics operations, including the methods of operation typically used by
 9 narcotics traffickers. I have learned that narcotics traffickers often require the use of one or
10 more telephone facilities to negotiate times, places, schemes, and manners for importing,
11 possessing, concealing, manufacturing, and distributing controlled substances and for
12 arranging the disposition of proceeds from the sale of controlled substances.
13         9.      Conspiracies involved in the smuggling and trafficking of narcotics generate
14 many types of evidence including, but not limited to, cellular phone-related evidence such
15 as voicemail messages referring to the arrangements of travel and payment, names,
16 photographs, text messaging, and phone numbers of co-conspirators. For example, based
17 on my training and experience, I have learned that load drivers smuggling controlled
18 substances across the border are often in telephonic contact with co-conspirators
19 immediately prior to and following the crossing of the load vehicle, at which time they
20 receive instructions on how to cross and where and when to deliver the controlled
21   substances.
22         10.     Based upon my training and experience as a Special Agent, and consultations
23 with law enforcement officers experienced in narcotics trafficking investigations, and all
24 the facts and opinions set forth in this affidavit, I submit the following:
25         a.      Drug traffickers and their accomplices often will use cellular/mobile
26                 telephones because they are mobile and they have instant access to telephone
                   calls, text, web, and voice messages.
27
28         b.      Drug traffickers and their accomplices often will use cellular/mobile
                   telephones because they are able to actively monitor the progress of their
                                                 3
        Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.5 Page 5 of 12



                  illegal cargo while the conveyance is in transit.
 1
 2         C.    Drug traffickers and their accomplices often will use cellular/mobile
                 telephones because they can easily arrange and/or determine what time their
 3
                 illegal cargo will arrive at predetermined locations.
 4
           d.    Drug traffickers often will use cellular/mobile telephones to communicate
 5
                 with drivers, including to direct drivers to synchronize an exact drop off
 6               and/or pick up time of their illegal cargo.
 7
           e.    Drug traffickers often will use cellular/mobile telephones to notify or warn
 8               their accomplices of law enforcement activity to include the presence and
                 posture of marked and unmarked units, as well as the operational status of
 9
                 checkpoints and border crossings.
10
           f.    The use of cellular telephones by drug traffickers and their accomplices tends
11
                 to generate evidence that is stored on the cellular telephones, including but
12               not limited to emails, text messages, photographs, audio files, videos, call
13               logs, address book entries, IP addresses, social network data, and location
                 data.
14
           11.   Based upon my training and experience as a Special Agent, and
15
     consultations with law enforcement officers experienced in narcotics trafficking
16
     investigations, and all the facts and opinions set forth in this affidavit, I know that
17
     cellular/mobile telephones can and often do contain electronic records, phone logs and
18
     contacts, voice and text communications, and data such as emails, text messages, chats
19
     and chat logs from various third-party applications, photographs, audio files, videos,
20
     and location data. This information can be stored within disks, memory cards, deleted
21
     data, remnant data, slack space, and temporary or permanent files contained on or in
22
     the cellular/mobile telephone. Specifically, I know based upon my training, education,
23
     and experience investigating these conspiracies that searches of cellular/mobile
24
     telephones yields evidence:
25
26         a.    tending to indicate efforts to import cocaine or some other federally
                 controlled substances from Mexico into the United States;
27
28         b.    tending to identify accounts, facilities, storage devices, and/or services-
                 such as email addresses, IP addresses, and phone numbers-used to
                                                  4
       Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.6 Page 6 of 12



                 facilitate the importation of cocaine or some other federally controlled
 1
                 substances from Mexico into the United States;
 2
          C.     tending to identify co-conspirators, criminal associates, or others involved
 3
                 in importation of cocaine or some other federally controlled substances
 4               from Mexico into the United States;
 5
          d.     tending to identify travel to or presence at locations involved in the
 6               importation of cocaine or some other federally controlled substances from
                 Mexico into the United States, such as stash houses, load houses, or
 7
                 delivery points;
 8
          e.     tending to identify the user of, or persons with control over or access to,
 9
                 the target devices; and/or
10
          f.     tending to place in context, identify the creator or recipient of, or establish
11
                 the time of creation or receipt of communications, records, or data involved
12               in the activities described above.
13                     FACTS SUPPORTING PROBABLE CAUSE
14         12.   On July 26, 2019, at approximately 12:11 p.m., VELOZ applied for
15 admission into the United States from Mexico at the Otay Mesa, California Port of Entry
16 as the registered owner, sole occupant, and driver of a 2005 Jeep Liberty bearing
17 Mexican license plates (the vehicle). VELOZ stated that he was going to Walmart and
18 that he had nothing to declare. In primary, a canine alerted to the rear passenger-side
19 quarter panel of the vehicle, and the vehicle was referred to the secondary inspection
20 area.
21       13. In secondary, a Z-Portal scan revealed anomalies in the passenger-side
22 quarter panel of the vehicle. A total of 7 packages weighing 8.16 kg (17.98 lbs.) were
23 removed from the air filter compartment and passenger-side quarter panel of the vehicle.
24 The packages testified positive for cocaine.
25       14. The vehicle, drugs, and the Target Devices were seized.
26       15. Post-arrest, VELOZ was advised of his Miranda rights and waived them.
27 VELOZ denied knowledge of the narcotics in the vehicle.
28         16.   Based upon my experience investigating drug smuggling, my training, and

                                                 5
       Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.7 Page 7 of 12




 1 my consultation with other investigators who have expenence investigating· drug
 2 smuggling near the border, I understand that drug smugglers will seek to smuggle drugs
 3 from Mexico into the United States by hiding the drugs in hidden compartments of cars,
 4 and in non-factory compartments (i.e., compartments that the manufacturer did not
 5 design for ordinary use). Smugglers will then drive north from Mexico and seek to pass
 6 through POEs with the drugs undetected.          When they arrive in the United States,
 7 smugglers often will take the drugs to a discreet location to transfer them to other people
 8 involved in the distribution chain who can then send the drugs to other locations for
 9 downstream distribution.
10         17.   Given the facts surrounding VELOZ's arrest, and based upon my
11 experience and training, as well as consultation with other law enforcement officers
12 experienced in drug smuggling investigations, I submit that there is probable cause to
13 believe that information relevant to the smuggling activities of VELOZ will be found
14 in the Target Devices. Such evidence could be in the form of communications, records,
15 data (including but not limited to emails, text messages, other social messaging
16 applications), photographs, audio files, videos, or location data.
17         18.   I also know that drug trafficking conspiracies require intricate planning
18 and coordination to successfully evade detection. Based upon my professional training
19 and experience, this planning and coordination often occurs days, weeks, or even
20 months prior to the actual importation of the drugs into the United States. Additionally,
21 co-conspirators are often unaware of a subject's arrest and will continue to attempt to
22 communicate with the subject after the arrest to determine the whereabouts of valuable
23 cargo, particularly in the hours following the arrest.      Therefore, I believe that the
24 appropriate date range for the search of the Target Devices is from June 26, 2019, up
25 to and including July 27, 2019.
26                                    METHODOLOGY
27         19.   It is not possible to determine, merely by knowing the cellular/mobile
28 telephone's make, model and/or serial number, the nature and types of services to which

                                                6
       Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.8 Page 8 of 12




 1 the device is subscribed and the nature of the data stored on the device. Cellular/mobile
 2 devices today can be simple cellular telephones and text message devices, can include
 3 cameras, can serve as personal digital assistants and have functions such as calendars
 4 and full address books and can be mini-computers allowing for electronic mail services,
 5 web services and rudimentary word processing.                An increasing number of
 6 cellular/mobile service providers now allow for their subscribers to access their device
 7 over the internet and remotely destroy all of the data contained on the device. For that
 8 reason, the device may only be powered in a secure environment or, if possible, started
 9 in "flight mode" which disables access to the network. Unlike typical computers, many
10 cellular/mobile telephones do not have hard drives or hard drive equivalents and store
11 information in volatile memory within the device or in memory cards inserted into the
12 device. Current technology provides some solutions for acquiring some of the data
13 stored in some cellular/mobile telephone models using forensic hardware and software.
14 Even if some of the stored information on the device may be acquired forensically, not
15 all of the data subject to seizure may be so acquired. For devices that are not subject to
16 forensic data acquisition or that have potentially relevant data stored that is not subject
17 to such acquisition, the examiner must inspect the device manually and record the
18 process and the results using digital photography. This process is time and labor
19 intensive and may take weeks or longer.
20         20.   Following the issuance of this warrant, I will collect the subject
21 cellular/mobile telephones and subject them to analysis. All forensic analysis of the
22 data contained within the telephones and their memory cards will employ search
23 protocols directed exclusively to the identification and extraction of data within the
24 scope of this warrant.
25         21.   Based on the foregoing, identifying and extracting data subject to seizure
26 pursuant to this warrant may require a range of data analysis techniques, including
27 manual review, and, consequently, may take weeks or months.                The personnel
28

                                                7
       Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.9 Page 9 of 12




 1 conducting the identification and extraction of data will complete the analysis within
 2 ninety (90) days, absent further application to this court.
 3                                      CONCLUSION
 4        22.    Based on all of the facts and circumstances described above, there is
 5 probable cause to conclude that VELOZ used the Target Devices to facilitate violations
 6 of Title 21, United States Code, Section(s) 952 and 960.
 7        23.    Because the Target Devices were promptly seized during the investigation
 8 ofVELOZ's trafficking activities and have been securely stored, there is probable cause
 9 to believe that evidence of illegal activities committed by VELOZ and others continues
1O to exist on the Target Devices.
11        24.    WHEREFORE, I request that the court issue a warrant authorizing law
12 enforcement agents and/or other federal and state law enforcement officers to search
13 the items described in Attachments A-1 and A-2, and seize the items listed in
14 Attachment B, using the methodology described above.
15
16 I swear the foregoing is true and correct to the best of my knowledge and belief.
17
18
19
                                             ~ -'
                                            ChristinaJo ~
                                            Special Agent
20                                          Homeland Security Investigations
                                            Department of Homeland Security
21
22 Subscribed and sworn to before me this     -i.. "\---   day of August, 2019.
23
24
25
26    ~~
   The Honorable Bernard G. Skomal
27 United States Magistrate Judge
28

                                                  8
  Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.10 Page 10 of 12




                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Samsung Model SM-J810M
            IMEI: 359215092837757
            (Target Device 1);

Target Device 1 is currently in the possession of the Department of Homeland Security
at 880 Front Street, Ste 3200, San Diego, California 92101.
  Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.11 Page 11 of 12



                              ATTACHMENT A-2
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Huawei Model DRA-LX3
            IMEI: 868169032784609
            SIM: 8952050001822267929F
            (Target Device 2);

Target Device 2 is currently in the possession of the Department of Homeland Security
at 880 Front Street, Ste 3200, San Diego, California 92101.
  Case 3:19-mj-03571-BGS Document 1 Filed 08/22/19 PageID.12 Page 12 of 12



                                 ATTACHMENTB
                               ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephones described in Attachments
A-1 and A-2 includes the search of disks, memory cards, deleted data, remnant data,
slack space, and temporary or permanent files contained on or in the cellular/mobile
telephones for evidence described below. The seizure and search of the cellular/mobile
telephones shall follow the search methodology described in the affidavit submitted in
support of the warrant.

       The evidence to be seized from the cellular/mobile telephones will be electronic
records, communications, and data such as emails, text messages, chats and chat logs
from various third-party applications, photographs, audio files, videos, and location
data, for the period of June 26, 2019, up to and including July 27, 2019:

      a.    tending to indicate efforts to import cocaine or some other federally
            controlled substances from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services -
            such as email addresses, IP addresses, and phone numbers - used to
            facilitate the importation of cocaine or some other federally controlled
            substances from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others involved
            in importation of cocaine or some other federally controlled substances
            from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of cocaine or some other federally controlled substances from
            Mexico into the United States, such as stash houses, load houses, or
            delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Target Devices; and/or

      f.    tending to place in context, identify the creator or recipient of, or establish
            the time of creation or receipt of communications, records, or data involved
            in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and
960.
